Fawcett, J.
From a decree of the district court for Merrick county, awarding defendant specific performance of ■ a contract for the sale to him by plaintiff of the northwest quarter of section 1, township 15, range 5 west, in said county, plaintiff appeals.
The errors assigned by plaintiff are that the findings and judgment of the court are not supported by the evidence, but are contrary to the facts and contrary to law. We do not think a discussion of the theories upon which plaintiff bases these assignments would be of benefit to the parties or to the profession at large. The only question for our determination- is: Did the district court err in granting defendant a specific performance of the contract involved? We have carefully examined the record and cannot say that the judgment of the trial court is wrong. On the contrary, we think it is right.
Affirmed.
Barnes, Rose and Sedgwick, JJ., not sitting.